Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on 04/20/2021. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 2, 10, 12, 13, 18, and 20 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of calculating data based on received information. These limitations cover the collection and judgement of data. But for the recitation of ‘EGIs’, ‘GPS receivers’, and ‘GPS emulator’, these limitations can be performed in the mind. For example, one could look at flight dynamics data and data from the EGIs and calculate the positional, orientational, and inertial data using known equations. ‘receiving global positioning data…’ and ‘transmitting the real-time …’ are additional elements but are considered insignificant extra-solution activity. The exception is not integrated into a practical application because ‘EGIs’, ‘GPS receivers’, and ‘GPS emulator’ are simply tools used to perform the exception. ‘receiving global positioning data …’ and ‘transmitting the real-time …’ are not integrated into a practical application because they are considered well-understood, routine, and conventional activity of transmitting and receiving data (see MPEP 2106.05). The ‘EGIs’, ‘GPS receiver’, and ‘GPS emulator’ are not significantly more because, as stated above, they are merely used as tools to perform the exception.

	Claim 2 depends from claim 1 and is a method, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of dividing the GPS data and synchronizing time and position of data. These limitations cover the collection, judgement, and manipulation of data. But for the recitation of ‘one or more EGIs’, these limitations can be performed in the mind. For example, one could look at GPS data and divide it into a plurality of sets and then match the data up based on time and position. ‘providing the synchronized …’ is an additional element but is considered insignificant extra-solution activity. The exception is not integrated into a practical application because ‘one or more EGIs’ are simply tools used to perform the exception. ‘providing the synchronized …’ is not integrated into a practical application because it is considered well-understood, routine, and conventional activity of transmitting and receiving data (see MPEP 2106.05). The ‘one or more EGIs’ are not significantly more because, as stated above, they are merely used as tools to perform the exception.

	Claim 10 depends from claim 1 and is a method, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of combining multiple pieces of data to calculate data. These limitations cover the collection and judgement of data. But for the recitation of ‘one or more EGIs or GPS receivers’ and ‘one or more subsystems’, these limitations can be performed in the mind. For example, one could look at multiple sources of data and use them to calculate other data using known formulas. ‘transmit …’ is an additional element but is considered insignificant extra-solution activity. The exception is not integrated into a practical application because ‘one or more EGIs or GPS receivers’ and ‘one or more subsystems’ are simply tools used to perform the exception. ‘transmit …’ is not integrated into a practical application because it is considered well-understood, routine, and conventional activity of transmitting and receiving data (see MPEP 2106.05). The ‘one or more EGIs or GPS receivers’ and ‘one or more subsystems’ are not significantly more because, as stated above, they are merely used as tools to perform the exception.

	Claims 12 and 20 have claim limitations similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Claim 13 has claim limitations similar to those in claim 2 and is rejected using the same rationale as seen above in claim 2.

Claim 18 has claim limitations similar to those in claim 10 and is rejected using the same rationale as seen above in claim 10.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 6735523 B1, herein referred to as Lin.

	Regarding claim 1,
		Lin discloses the following:
Receiving GPS data into one or more embedded GPS/inertial navigation system or GPS receivers from a GPS emulator, the GPS data based on a pre-defined flight trajectory plan of an aircraft (Col. 5 lines 19-28)
Trajectory data is used to calculate data based on GPS/inertial data
Calculating real-time positional, orientational, and inertial emulation data using outputs of the EGIs or GPS receivers and platform-specific, flight dynamics data (Col. 6 line 47 to Col. 7 line 12)
The simulated GPS and IMU data are used to output real-time GPS and IMU data
Transmitting the real-time positional, orientational, and inertial emulation data to one or more subsystems associated with the aircraft for use by operations of the one or more subsystems (Col. 7 lines 23-28)
Data is processed to allow communication with the integrated GPS/IMU system

Regarding claim 2,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
Dividing the GPS data into a plurality of data sets (Col. 6 lines 9-25)
GPS and IMU data are stored in a buffer until a trigger signal is sent
Since the data is released when a trigger occurs, the GPS and IMU data are split up into stored buffer data and sent data
Synchronizing time and position of the plurality of data sets (Col. 6 lines 19-25)
The sent GPS data is sent alongside synchronized IMU data
The GPS and IMU data both have time stamps
Providing the synchronized plurality of data sets to the one or more EGIs (Col. 6 lines 28-31)
Data is sent to an integrated GPS/IMU unit

Regarding claim 3,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The pre-defined flight trajectory plan includes a plurality of destinations comprising latitude, longitude, altitude, and speed that are used to emulate the GPS data for a particular test (Col. 20 line 66 to Col. 21 line 12)
Trajectory data can include positions and velocity vector
A trajectory is a series of multiple positions or destinations

Regarding claim 4,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The pre-defined flight trajectory plan and the flight dynamics data reside in configuration files (Fig. 12, Col. 20 line 66 to Col. 21 line 12)
Trajectory data is sent as a file to the system
The trajectory data includes a variety of data

Regarding claim 5,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The flight dynamics data comprise equations or data tables that link aircraft orientation and inertial parameters to GPS positional data and GPS rate of change data (Col. 13 lines 18-26)
6 DOF trajectory data and GPS data are used to determine positioning or velocity data

Regarding claim 6,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The one or more subsystems comprise devices that rely on positional or inertial information for functionality (Col. 5 lines 19-28)
Trajectory data is used to calculate data based on GPS/inertial data

Regarding claim 7,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
Concurrently transmitting the real-time positional, orientational, and inertial emulation data to the one or more subsystems (Col. 7 lines 23-28)
Data is processed to allow communication with the integrated GPS/IMU system

Regarding claim 8,
	Lin discloses all the limitations of claim 7. Lin further discloses the following:
The concurrent transmission of the real-time positional, orientational, and inertial emulation data simultaneously emulates one or more EGIs (Col. 20 lines 40-49)
The simulated GPS/IMU data is used to test the integrated GPS/IMU system

Regarding claim 10,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The calculation of the real-time positional, orientational, and inertial emulation data using the outputs of the one or more EGIs or GPS receivers and the platform-specific, flight dynamics data comprises combining the real-time positional, orientational, and inertial emulation data with the flight dynamics data to calculate the positional, orientational, and inertial emulation data to transmit to the one or more subsystems (Col. 5 lines 19-28, Col. 6 line 47 to Col. 7 line 12, and Col. 7 lines 23-28)
The trajectory data is used generate data using the GPS/inertial data
 The simulated GPS and IMU data are used to output real-time GPS and IMU data
Data is processed to allow communication with the integrated GPS/IMU system

Regarding claim 11,
	Lin discloses all the limitations of claim 1. Lin further discloses the following:
The GPS data comprises radio frequency (rf) GPS data (Col. 1 lines 57-60 and Col. 4 lines 63-64)
The GPS data is made by a signal generator which can mimic the RF signal from GPS satellites
The platform-specific, flight dynamics data are provided by a user (Col. 6 lines 52-54)
The trajectory is defined by the user

Regarding claim 12, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claim 13, the claim limitations are similar to those in claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 14, the claim limitations are similar to those in claim 3 and are rejected using the same rationale as seen above in claim 3.

	Regarding claim 15, the claim limitations are similar to those in claim 5 and are rejected using the same rationale as seen above in claim 5.

	Regarding claim 16, the claim limitations are similar to those in claim 6 and are rejected using the same rationale as seen above in claim 6.

	Regarding claim 18, the claim limitations are similar to those in claim 10 and are rejected using the same rationale as seen above in claim 10.

	Regarding claim 19, the claim limitations are similar to those in claim 11 and are rejected using the same rationale as seen above in claim 11.

	Regarding claim 20, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Allowable Subject Matter
7.	Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11168986 B2, by Allen et al., is relevant to the current application because it discloses simulating GNSS and inertial data based on trajectory and satellite information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664